DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 06/28/2022, with respect to the rejection(s) of claim 5, now incorporated into present claim 1, under Amkie in view of Recchion and Hottenrot have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Amkie in view of Xiao et al. and Richmond et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-11, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amkie (US Pub # 2012/0111357) in view of Xiao et al. (CN # 205492908) and Richmond et al. (US Pat # 9,185,957).
In regards to claims 1, 3, 6 and 14, Amkie teaches an apparatus for curling hair, comprising:
at least two parallel prongs (see Figure 1 at 155, left and right sides) defining a gap (152) there between and aligned along a longitudinal axis, wherein at least one of the prongs is thermally conductive (Paragraph 0027);
a rotation mechanism coupled to at least one of the prongs at a base of each prong, configured to rotate at least one of the prongs around the longitudinal axis (Paragraph 0029);
a housing comprising a handle portion (105), holding the rotation mechanism with the two prongs extending away from the handle portion (see Figure 1); and
an electrical circuit for powering the rotation mechanism and for heating the at least one of the prongs, housed in the housing (Paragraph 0026).
Amkie does not expressly teach the handle is thermally insulated from the heated prongs, and does not teach a stationary outer styling shell coupled to the housing enclosing at least a portion of the prongs; and at least one fin of elastomeric high temperature material mounted to an interior of the styling shell and positioned to hold strands of hair against a heated one of the prongs.
However, Xiao et al. teaches a heated hair curling device comprising a housing formed by a handle (10) coupled to a stationary outer styling shell (20), enclosing at least a portion of rotatable internal elements (40) for styling the hair, where the stationary outer styling shell and handle thermally insulate the user from the heated styling element within (Page 3, Lines 3-12 and 26-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Amkie to be the thermally insulating material, and including the stationary styling shell of Xiao et al. in order to prevent the user from inadvertent burning during use of the heated styling portion.
Regarding the fin, Richmond et al. teaches a heated hair styling device to have a housing comprising a handle (102) and a stationary shell (formed by at least two longitudinal sections of a cylinder 106/107a/107b separated to expose a gap along its length) enclosing a rotatable element, where the housing further includes a fin (132 and parallel fin 113) made of elastomeric high temperature material (Paragraph 00056) mounted to an interior of the styling shell (Figure 1) to hold strands of hair within the device (Paragraph 00055) with ridges (136) for engaging hair to be styled. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Amkie to include the hair engaging fins/ridges of Richmond et al. in order to more easily guide hair to remain within the device during use for optimal styling.
Regarding claim 7, Amkie/Richmond et al. teach the elastomeric material; but does not teach it is a silicone rubber with a hardness in the range of 10-90 Shore A. However, the instant disclosure describes such properties as being preferable [Paragraphs 012 and 042] and does not describe them as contributing any unexpected results to the device. As such, these parameter are deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
In regards to claim 8, Amkie teaches the device, but does not teach an electrical circuit is programmed to return the rotation mechanism to a “home” state. However, Richmond et al. teaches a heated hair styling device to have a stationary shell (106/107a/107b) with a gap and enclosing a rotatable element, and a mechanism for programming the device to return the rotatable element to a home state (Paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Amkie to contain the mechanism for returning to a home state, as taught by Richmond et al. in order to allow the user to instantly be able to reinsert hair within the stationary shell for subsequent use.
Regarding claims 9 and 19, Amkie teaches the prongs are substantially identical (see Figure 1) and arranged symmetrically around the longitudinal axis (Paragraph 0025).
Regarding claim 10, Amkie teaches an adjustment mechanism for adjusting size of the prongs (as Amkie teaches removable prongs and prongs of differing dimensions, the user can adjust the size by removing prongs and applying prongs with the desired dimensions).
Regarding claim 11, Amkie teaches the electrical circuit further comprises a user interface control (110) for adjusting a direction of rotation of the rotation mechanism (Paragraph 0025).
Regarding claim 13, Amkie/Xiao et al. teaches the outer styling shell has a thermal conductivity below 10 W/m K (as an insulating material would have a thermal conductivity of around 0, below the claimed range).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amkie in view of Xiao et al. and Richmond et al. as applied to claim 1 above, in further view of Legrain et al. (US Pat # 8,237,089).
In regards to claims 4 and 12, Amkie/Xiao teaches the at least two longitudinal sections; but does not teach they are coupled to an expansion mechanism that enables a user to expand and contract a perimeter of the outer styling shell.
However, Legrain et al. teaches providing a rotatable winding member (3) with a stationary styling shell formed by at least two longitudinal sections of a cylinder (22, 23, where such contain heated thermally conductive plates) separated so as to expose a gap length from one end of the rotatable winding member to near its base (see Figure 4b where the arms are coupled to expansion mechanisms 45, 46 to expand and contract the styling shell, but nevertheless remain stationary while the winding member is rotated). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Amkie to contain the expandable heated styling shell of Legrain et al. in order to better heat the hair of the produced curl.

Claims 1, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat # 10,897,973) in view of Xiao et al. and Richmond et al.
In regards to claim 1, Lee teaches an apparatus for curling hair, comprising:
at least two parallel prongs (120/208) defining a gap there between and aligned along a longitudinal axis, wherein at least one of the prongs is thermally conductive (Col 3, Lines 18-20);
a rotation mechanism (130) coupled to at least one of the prongs at a base of each prong, configured to rotate at least one of the prongs around the longitudinal axis (Col 3, Lines 45-52);
a housing comprising a handle portion (110), holding the rotation mechanism with the two prongs extending away from the handle portion (see for example Figures 1a, 1b, 2, 3a, 4 and 5); and
an electrical circuit for powering the rotation mechanism and for heating the at least one of the prongs, housed in the housing (Paragraph 0026).
Lee does not expressly teach the handle is thermally insulated from the heater; and does not teach a stationary outer styling shell coupled to the housing enclosing at least a portion of the prongs; and at least one fin of elastomeric high temperature material mounted to an interior of the styling shell and positioned to hold strands of hair against a heated one of the prongs.
However, Xiao et al. teaches a heated hair curling device comprising a housing formed by a handle (10) coupled to a stationary outer styling shell (20), enclosing at least a portion of rotatable internal elements (40) for styling the hair, where the stationary outer styling shell and handle thermally insulate the user from the heated styling element within (Page 3, Lines 3-12 and 26-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Lee to be the thermally insulating material, and including the stationary styling shell of Xiao et al. in order to prevent the user from inadvertent burning during use of the heated styling portion.
Regarding the fin, Richmond et al. teaches a heated hair styling device to have a housing comprising a handle (102) and a stationary shell (formed by at least two longitudinal sections of a cylinder 106/107a/107b separated to expose a gap along its length) enclosing a rotatable element, where the housing further includes a fin (132 and parallel fin 113) made of elastomeric high temperature material (Paragraph 00056) mounted to an interior of the styling shell (Figure 1) to hold strands of hair within the device (Paragraph 00055) with ridges (136) for engaging hair to be styled. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the styling shell of Lee/Xiao et al. to include the hair engaging fins/ridges of Richmond et al. in order to more easily guide hair to remain within the device during use for optimal styling.
Regarding claim 15, Lee teaches a pusher mechanism (140) and guide (222) for guiding strands of hair along a length of the prongs as operation of the rotation mechanism causes hair to wrap around the at least two prongs.
Regarding claim 16, Lee teaches the heated prong is stationary and connected to the electrical circuit for heating (Col 3, Lines 18-20).
Regarding claims 17-18, Lee teaches a movable one of the prongs has a smaller average cross- section than the stationary one of the prongs (see for example Figures 1a, 1b, 2, 3a, 4 and 5) and is configured such that the movable prong rotates around the stationary one of the prongs (Col 4, Lines 13-55).

In regards to claim 20, Lee teaches a method of using an automatic curling iron to style hair, the method comprising inserting a bundle of hair between parallel prongs (140/120) of an automatic curling iron (Col 3, Lines 25-30);
heating at least one of the prongs to a desired operating temperature (Col 4, Line 60);
rotating by an electrical motor at least one of the prongs around a common longitudinal axis of the prongs while moving a protruding end of the bundle of hair along the longitudinal axis, causing the bundle of hair to wrap in a helix around at least one of the prongs (Col 4, Lines 44-55); and
releasing the bundle of hair once heated (Col 3, Lines 5-8).
	Lee does not teach the method includes the step of the parallel prongs being under a stationary outer styling shell coupled to the housing and enclosing at least a portion of the prongs, wherein at least one fin of elastomeric high temperature material mounted to an interior of the styling shell is positioned to hold strands of hair against a heated one of the prongs.
However, Xiao et al. teaches a heated hair curling device comprising a housing formed by a handle (10) coupled to a stationary outer styling shell (20), enclosing at least a portion of rotatable internal elements (40) for styling the hair, where the stationary outer styling shell and handle thermally insulate the user from the heated styling element within (Page 3, Lines 3-12 and 26-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Lee to be the thermally insulating material, and including the stationary styling shell of Xiao et al. in order to prevent the user from inadvertent burning during use of the heated styling portion.
Regarding the fin, Richmond et al. teaches a heated hair styling device to have a housing comprising a handle (102) and a stationary shell (formed by at least two longitudinal sections of a cylinder 106/107a/107b separated to expose a gap along its length) enclosing a rotatable element, where the housing further includes a fin (132 and parallel fin 113) made of elastomeric high temperature material (Paragraph 00056) mounted to an interior of the styling shell (Figure 1) to hold strands of hair within the device (Paragraph 00055) with ridges (136) for engaging hair to be styled. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the styling shell of Lee/Xiao et al. to include the hair engaging fins/ridges of Richmond et al. in order to more easily guide hair to remain within the device during use for optimal styling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.K/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772